DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 3-5, 9, and 11-13 are under examination. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference is considered to be Whitham (US 3,073,767). Whitham teaches a reactor vessel (14) with a standpipe (38) located at a vessel periphery and supplying gas from a gas system (“gas supply”) and controlling the fluid level (albeit of gas, not solution) within said standpipe. However, claim 1 has been amended to recite that the bottom end of the standpipe is open. Whitham does not teach this—it would appear that the bottom end of standpipe 38 is connected directly to the gas supply. Making the bottom end of this standpipe 38 open would make the device of Whitham inoperable (the gas would not be able to be supplied from the gas tank). Accordingly, the skilled artisan would not make this modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 9: 
if claim 9 is amended in an attempt to make it allowable, please ensure that it is not a substantial duplicate of claim 1 (see the double patenting section of the 6/22/2020 Non-Final Rejection)
the limitation in step (iv) of “the fluid level” has insufficient antecedent basis for the same reasons as in the previous iteration of claim 1 (see item number 7 in the 6/22/2020 Non-Final Rejection). Therefore, if claim 9 is amended for allowability purposes, please fix this antecedent basis issue in the same manner that it has since been fixed in step (d) of claim 1. Examiner is not making a 112(b) rejection for this error herein because examiner did not specifically point out in the Non-Final that claim 9 had the same error as claim 1. 

Response to Amendment
Applicant’s amendments have removed the claim and specification objections. 
Applicant’s amendments have overcome the 112a,b rejections with the exception of the 112(b) rejection of claim 4, which is repeated herein and explained in greater detail.
Applicant’s amendments overcome the prior art rejection of claim 1 but not the prior art rejection of claim 9. 
Response to Arguments
Applicant's arguments, see Remarks dated 12/22/2000, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues that the standpipe 38 cited in Whitham is “not actually a standpipe in which fluid of the reactor is free to enter and egress.” In response, examiner points out that the recited standpipe is not defined as a device “in which fluid of the reactor is free to enter and egress.” Examiner reviewed the Specification and found no specific definition of the term standpipe. Therefore, the term is interpreted 
Applicant argues that “gas pipe 38 does not have an open bottom end, as recited, but an open top end.” Claim 1 has been amended by Applicant to recite an open bottom end, but claim 9 was not amended and does not recite this. Claim 9 only recites that the standpipe has “an open end.” The nozzle 30 at the end of standpipe 38 in Whitham reads on this limitation. Accordingly, this argument is unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 4 recites the limitation "reactivity compensation.”  There is insufficient antecedent basis for this limitation in the claim. No introduction or description of compensation has been described in parent claim 1. Claim 1 only recites controlling the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 9 and 11–13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitham (US 3,073,767) in view of Neeley (US 2009/0225923).

Note on interpretation for claim 9: The claim limitation in step (d)/(iv) “…such that the solution nuclear reactor is maintained in a fail-safe mode” is interpreted by the examiner as a whereby-type clause in accordance with MPEP 2111.04, which states that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” In this case, the positively recited step is “controlling the fluid level in the one or more standpipes via the use of the at least one gas system,” and the “such that…” clause is not given patentable weight because it simply expresses the desired result of controlling the fluid level. Step (d)/(iv) essentially recites controlling the fluid level via the gas system so that something bad doesn’t happen. The “such that” clause is not an executable step in the claimed process. 

Note on interpretation for claim 9: The term “solution level” in line 6 is being interpreted as the top level of solution in accordance with ¶ 46 and Figure 3A of the instant application, in which levels 106 and 108 are shown to be intended to mean the topmost level of the solution. In other words, an intermediate level of solution or the bottom level of solution are not interpreted as being acceptable meanings. 

Regarding claim 9, Whitham teaches a method for augmenting the control of the reactivity in a solution nuclear reactor, the method comprising the steps of:  	(i) supplying a nuclear reactor (10) having a nuclear reactor vessel (14) therein;  	(ii) placing one or more standpipes (38) located in at least one low worth area1 of the nuclear reactor vessel, the one or more standpipes having an open end located at a level below a liquid level (22) in the liquid contained in the nuclear reactor vessel of the nuclear reactor (nozzle 30 is an open end of pipe 38);  	(iii) supplying at least one gas system (gas supply, valves 32, 36, flow meter 34, gas outlet pipe 62, pressure gauge 68, etc.), wherein the at least one gas system is in fluidic communication with one or more of the standpipes (38); and  3Application No. 15/679,721  	(iv) controlling the fluid level in the one or more standpipes via the use of the at least one gas system such that the solution nuclear reactor is maintained in a fail-safe mode (the fluid level in the standpipe 38 is controlled by the gas system, which keeps the reactor safe by monitoring for radioactive leaks, col. 3, ll. 26-38, and by controlling and monitoring the reactor pressure via pressure gauge 68).
Whitham does not explicitly teach that the reactor can be a “solution” reactor. 
However, solution reactors are well-known in the art, as evidenced by Neeley. 
Neeley is also in the art area of nuclear reactors (abstract) and teaches a solution nuclear reactor: “aqueous homogeneous solution reactors,” ¶ 3. A purpose for this teaching is, as described by Neeley (¶ 3), that these types of reactors present “an attractive alternative to the conventional” reactors “because of their low cost, small 
The combination of the solution of Neeley with the reactor of Whitham would have produced a solution nuclear reactor with an inserted gas pipe, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Whitham, a person of ordinary skill would have predicted that combining Neeley’s solution with Whitham's reactor would have produced Applicant's claimed invention of a standpipe in a solution reactor. The skilled person’s motivation for the combination would have been the expectation of, as described by Neeley (¶ 3), that these types of reactors present “an attractive alternative to the conventional” reactors “because of their low cost, small critical mass, inherent passive safety, and simplified fuel handling, processing and purification characteristics. These advantages stem partly from the fluid nature of the fuel and partly from the homogeneous mixture of the fuel and moderator. Accordingly, claim 9 is rejected as obvious over Whitham in view of Neeley.
Regarding claim 11, the above-described combination of Whitham with Neeley teaches all the elements of the parent claim. Whitham additionally teaches wherein the at least one gas is selected from nitrogen, helium, air, or combinations of two or more (“air or nitrogen,” col. 2, ll. 33-34).
Regarding claim 12, the above-described combination of Whitham with Neeley teaches all the elements of the parent claim. This combination additionally teaches wherein the solution in the solution nuclear reactor remains homogeneous during the reactivity compensation (Whitham’s fissile fuel remains untampered with during reactor operation, as does Neeley’s).
Regarding claim 13, the above-described combination of Whitham with Neeley teaches all the elements of the parent claim. Additionally, Whitham teaches wherein the reactivity in the solution nuclear reactor is controlled without the use of any mechanical movement of any design feature within the reactor core (as shown in the Figure, Whitham’s reactor 10 does not use control rods).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on ¶¶ 48 and 57, “low worth area” is interpreted to mean the periphery of the vessel.